ALLOWANCE
This action is in response to the amendment filed 12/28/2020.  Claims 1-20 are pending.  Claims 1-2, 4, 13-20 have been amended.  Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed12/28/2020:  Applicant has amended the specification, and the corresponding objections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15 and 18, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a system, a computer program product comprising a non-transitory computer-readable storage medium and method, in which data is received by one or more centralized hardware security modules (HSM(s)), encrypted twice by the HSM(s), using distinct keys for each encryption such that each encryption preserves the format of the original data then forwarded to a recipient, the HSM(s) being setup separately in a plurality of memory partitions for providing encryption services to assigned applications via an API, the distinct encryption keys are stored externally wrapped by a master key from the partitioned HSM(s), the master key being stored in an HSM partition, in the specific manner and combination as recited in claims 1, 15 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamid (US 2013/0179676 A1) is related to cloud based hardware security modules.
Rubin et al. (US 9,660,970 B1) is related to HSMs and cryptographic key distribution.
Arnold et al. (US 2012/0281839 A1) is related to wrapper keys and HSMs.
Arnold et al. (US 2013/0044880 A1) is related to management of keys by HSMs.
Adhar (US 2017/0272472 A1) is related to digital privacy management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492